Order of the City Court of Yonkers granting respondent’s motion and directing discharge of a judgment running in favor of appellant and against respondent reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. It is undisputed that the parties agreed that a series of loans, inclusive of one resulting in judgment, be regarded as a single indebtedness. Although the evidence adduced on behalf of each of the parties is far from satisfactory, it appears that this single indebtedness was not to be deemed discharged until payment by respondent to the appellant of the sum of $235, representing a refund due from the State Comptroller to the respondent. As the indebtedness represented by the judgment was regarded as but part of a single indebtedness, the judgment cannot be deemed satisfied in its entirety until the indebtedness of which it is part is so satisfied. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.